Citation Nr: 1227292	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right knee strain, prior to April 11, 2007.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain as of April 11, 2007.

3.  Entitlement to an initial compensable disability rating for left knee chondromalacia, prior to April 11, 2007.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia as of April 11, 2007.

5.  Entitlement to an initial compensable disability rating for a scar, status post cesarean section.

6.  Entitlement to an initial disability rating in excess of 10 percent for a scar, status post nasal injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to June 2005.

This matter originally came before the Board on appeal of an October 2006 rating decision by the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted entitlement to service connection for a scar, status post nasal injury, at a 10 percent disability rating, for right and left knee strain, both at noncompensable disability ratings, for a scar, status post cesarean section, at a noncompensable disability rating, and for a ganglion cyst of the left wrist at a noncompensable disability rating, all effective as of June 11, 2005.  Finally, the rating decision denied entitlement to service connection for a right wrist ganglion cyst.  

The initial notice of the October 2006 rating decision was returned as undeliverable.  Notice was successfully re-issued in June 2007 and the 
the Veteran filed a timely notice of disagreement (NOD) in June 2008.  A statement of the case (SOC) was provided in January 2009.  She did not perfect an appeal on the issues of an increased disability rating for the ganglion cyst in her left wrist or the denial of entitlement to service connection for the ganglion cyst in her right wrist.  As such, these issues are not before the Board.
 
In an October 2009 rating decision, the RO increased the Veteran's disability ratings for her service-connected right and left knee disabilities to 10 percent each, and recharacterized her left knee disability as chondromalacia of the left knee.  Because these increases did not constitute a full grant of the benefits sought, these issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an April 2012 statement, the Veteran's representative indicated that there was additional evidence to support her appeal for her bilateral wrist disorders; however as noted above, these issues are not in appellate status.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to initial disability ratings in excess of 10 percent each for right knee strain and left knee chondromalacia, as of April 11, 2007,
are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 11, 2007, the Veteran's service-connected right knee strain was manifested by painful motion.

2.  Prior to April 11, 2007, the Veteran's service-connected left knee chondromalacia was manifested by painful motion.

3.  The Veteran's status post cesarean section scar is stable, does not cause limitation of function, does not cover an area of six or more square inches, and is not manifested by pain upon examination.

4.  The Veteran's status post nasal injury scar is manifested by pain, but is stable and does not exhibit any characteristics of disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for service-connected right knee strain have been met, prior to April 11, 2007.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

2.  The criteria for a 10 percent disability rating for service-connected left knee chondromalacia have been met, prior to April 11, 2007.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

3.  The criteria for a compensable initial disability rating for a cesarean section scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7802 (2008 & 2011).

4.  The criteria for an initial disability rating in excess of 10 percent for a status post nasal injury scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  With regard to the claims for compensable initial disability ratings for her right and left knee disabilities, prior to Aril 11, 2007, the Board notes that the Veteran was provided with a VA examination in April 2006.  VA examinations relating to the scar claims were provided in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examinations are sufficient, as they considered statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.

The Board has carefully reviewed all statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial disability ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial disability ratings - right and left knee disabilities prior to April 11, 2007

The Board finds that, based upon the evidence of record, the Veteran's service-connected right and left knee disabilities warrant 10 percent disability ratings each, for the time period prior to April 11, 2007.

The Veteran's service-connected right and left knee disabilities have been rated under Diagnostic Code 5260, pertaining to limitation of flexion.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees and a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

At her April 2006 VA examination, the Veteran had flexion of both knees to 135, without pain.  The examiner noted that active range of motion did not produce any weakness, fatigue or incoordination.  As such, the Veteran's right and left knee disabilities would not warrant a higher disability rating under Diagnostic Code 5260.  Id.

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  With regard to limitation of extension, under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

At her April 2006 VA examination , the Veteran had full extension of her knees, with no pain, weakness, fatigue or incoordination.  As such, compensable ratings under Diagnostic Code 5261, bases on limitation of extension of the knee, are not warranted for the Veteran's service-connected right and left knee disabilities, prior to April 11, 2007.  Id.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Veteran. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, while the Veteran's range of motion at her April 2006 examination was pain-free, she reported pain in her knees almost every day.  She is competent to report symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  While she did not report pain on motion during her range of motion measurements at her examination, the record nevertheless contains her report that her knees cause chronic, albeit intermittent, pain.  As such, resolving all reasonable doubt in her favor, separate 10 percent disability ratings are warranted for her right and left knee disabilities, prior to April 11, 2007.  
 
The Board has considered rating the Veteran's service-connected right and left knee disabilities under other disability ratings, in order to provide a higher disability rating during the period in question.  However, there is no medical evidence of arthritis.  In fact, her X-rays at the time of the April 2006 VA examination did not reveal any degenerative changes.  In addition, the Veteran did not report any instability in her knees prior to April 11, 2007.  Finally, there is no evidence of ankylosis, recurrent subluxation or lateral instability, dislocation, or impairment of the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5262 (2011).

Initial disability ratings - scars

The Board notes that, effective October 23, 2008, the rating criteria for scars were revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date. Id.  Here, the Veteran's claim was received prior to this date and the Board has not received a request from she or her representative to be rated under the revised criteria.  However, the Veteran was provided with a portion of the most recent, revised criteria in her January 2009 SOC.  Therefore, as she was apprised of the recent provisions, the Board finds that in the interests of fairness they should be considered in this case.  It is noted that the current and pre-amended criteria are substantially similar in most instances.

The Veteran's scar as a result of her cesarean section has been rated as noncompensable pursuant to Diagnostic Code 7802 under the criteria in effect prior to October 23, 2008, which addressed scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion.  In order to warrant a compensable disability rating under this Diagnostic Code, the evidence would need to demonstrate a cesarean section scar that is superficial (not associated with underlying soft tissue damage) and nonlinear and that covers an area of 144 square inches, or 929 square centimeters, or more.  The criteria under the current version of Diagnostic Code 7802 are essentially identical.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008, 2011).

In June 2009, a VA examiner noted that the Veteran's cesarean section scar was eight centimeters long, with no width to the scar.  This evidence reflects that the Veteran's scar is linear, and does not cover an area necessary to warrant a compensable disability rating under Diagnostic Code 7802.  Id.

The Board has considered whether any alternate diagnostic codes might afford the Veteran a compensable rating.  However, June 2009 VA the examiner found that the scar was not painful on examination, had no skin breakdown, was superficial and caused no limitation of function.  In addition, it was noted that the scar had no inflammation, edema or keloid formation, was not adhered to underlying tissue, and the surface area was not elevated or depressed.  There was no underlying soft tissue loss, and it was not indurated or inflexible.  As such, a compensable disability rating is not warranted for the Veteran's cesarean section scar under the former or current rating criteria for scars, pertaining to scars other than to the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2008, 2011).

The Veteran's scar as a result of her nasal surgery has been rated at a 10 percent disability rating under Diagnostic Code 7804 under the criteria in effect prior to October 23, 2008, which addressed scars that are unstable or painful.  A 10 percent rating was warranted for scars that are superficial, painful on examination.  Note (1): superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  This is the highest rating available under the schedule for a scar based on pain.  Under the current criteria under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation, and three of four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under Diagnostic Code's 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id.

However, in this case, the Veteran is service-connected for only two scars, and while she has reported sensitivity associated with her cesarean section scar, she would not received a higher rating under the current criteria of Diagnostic Code 7804.  The Board here notes that both scars have been found to be stable.  As such, a higher disability rating under the current criteria set out in Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

The Board notes that the only Diagnostic Code that could provide a higher rating=for the nasal injury scar is Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  The criteria under the current version of Diagnostic Code 7800 are essentially the same.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008, 2011).

The Board finds that a higher disability rating is not warranted for the Veteran's scar on her nose under Diagnostic Code 7800.  An April 2006 VA examination shows that the Veteran's scar on her nose was not readily apparent.  Upon close observation, the examiner noted a scar that was approximately six to seven centimeters in length, and was not at all apparent unless the Veteran squinted her eyes.  The June 2009 examiner found that the scar on her nose measured 5.5 centimeters, and was well-healed.  There was no width to the scar and there was no skin breakdown.  The examiner found that the scar was superficial, and there was no limitation of function caused by the scar.  It was not indurated or inflexible, and there was no underlying soft tissue loss.   As such, a higher evaluation is not warranted.  Id.

The Board finds that the Veteran's disability picture associated with her serviceconnected cesarean section scar has met the criteria for a noncompensable disability rating, and no higher, and with her service-connected post nasal injury scar has met the 10 percent disability rating, and no higher, throughout the appeals period.  Fenderson.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule, therefore, is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular and TDIU considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's knee disabilities, prior to April 11, 2007, and her scars are contemplated by the rating criteria set out in the relevant Diagnostic Codes.  With regard to the service-connected knee disabilities, the Board notes that the criteria contemplate symptoms such as functional loss due to weakness, fatigability,  incoordination or pain on movement.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In terms of thservice-connected scars, the rating criteria considered symptoms such as pain, area affected and disfigurement.   38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran reported at her April 2006 VA joints examination that she was not employed; however, she did not contend that this was due to her service-connected disabilities.  There has been no allegation or evidence of unemployability due to her service-connected disabilities.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A 10 percent disability rating for service-connected right knee strain prior to April 11, 2007, is granted, subject to governing criteria applicable to the payment of monetary benefits,

A 10 percent disability rating for service-connected left knee chondromalacia prior to April 11, 2007, is granted, subject to governing criteria applicable to the payment of monetary benefits.

A compensable initial disability rating for a cesarean section scar is denied.

An initial disability rating in excess of 10 percent for a status post nasal injury scar is denied.


REMAND

With regard to the Veteran's claim for increased initial disability ratings for her right and left knee disabilities since April 11, 2007, she submitted an April 2012 statement, through her representative, indicating that there was additional medical evidence at the Dallas VA medical center.  She requested that VA obtain these records from the prior 24 months.  There are no treatment records in the claims file for this time frame from the Dallas VA medical center and no additional treatment record are included among the paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained. VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

If, after obtaining these records, the AOJ finds that the additional evidence reflects a worsening of the Veteran's symptoms, or flare-ups her knee disabilities, or if the Veteran contends that her knee disabilities have worsened or that she is experiencing flare-ups, the Veteran should be provided with a VA examination to determine the current nature and severity of her right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the relevant VA treatment records since April 2010 from the Dallas VAMC.

2.  If the evidence reflects that the Veteran's service-connected right and left knee disabilities have worsened since her last examination or are causing flare-ups, schedule the Veteran for an examination to determine the current level of impairment due to the service-connected right and left knee disabilities, as of April 11, 2007.

If an examination is provided, the claims folder must be made available to and reviewed by the examiner and this should be noted.  The examiner should report the ranges of right and left knee flexion and extension in degrees. The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain limits motion.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Thereafter, readjudicate all issues in which a substantive appeal (or its equivalent) has been received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. +
 ).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


